Exhibit 4.1 Fifth Supplemental Indenture Dated as of September 21, 2009 to Indenture dated as of March 31, 1994 by and between CenturyTel, Inc. and Regions Bank, as Trustee 7.60% Senior Notes, Series P, due 2039 6.15% Senior Notes, Series Q, due 2019 TABLE OF CONTENTS¹ Page ARTICLE 1 DEFINITIONS Section 1.01 Definitions 1 ARTICLE 2 7.60% SENIOR NOTES, SERIES P, DUE 2039 Section 2.01 Establishment 5 Section 2.02 Stated Maturity; Payment of Principal and Interest 5 Section 2.03 Denominations 6 Section 2.04 Global Series P Notes 6 ARTICLE 3 6.15% SENIOR NOTES, SERIES Q, DUE 2019 Section 3.01 Establishment 7 Section 3.02 Stated Maturity; Payment of Principal and Interest 8 Section 3.03 Denominations 8 Section 3.04 Global Series Q Notes 9 ARTICLE 4 REDEMPTION AND REPURCHASE Section 4.01 Optional Redemption Procedures for Series P Notes 9 Section 4.02 Optional Redemption Procedures for Series Q Notes 10 Section 4.03 Purchase of Notes Upon a Change of Control Repurchase Event 11 Section 4.04 No Sinking Fund 13 ARTICLE 5 MISCELLANEOUS PROVISIONS ¹ This Table of Contents does not constitute part of the Indenture or have any bearing upon the interpretation of any of its terms and provisions. i Section 5.01 Paying Agents; Transfer Agents; Place of Payment 13 Section 5.02 Recitals by Corporation 13 Section 5.03 Ratification and Incorporation of Original Indenture 13 Section 5.04 Executed in Counterparts 13 ii THIS FIFTH SUPPLEMENTAL INDENTURE is made as of the 21st day of September 2009, by and between CENTURYTEL, INC., a Louisiana corporation, having its principal office at 100 CenturyTel Drive, Monroe, Louisiana 71203 (the “Corporation”), and REGIONS BANK (successor-in-interest to First American Bank & Trust of Louisiana and Regions Bank of Louisiana), an Alabama state banking corporation, as trustee (the “Trustee”). W I T N E S S E T H : WHEREAS, the Corporation has heretofore entered into an Indenture, dated as of March31, 1994 (the “Original Indenture”), with the Trustee; WHEREAS, the Original Indenture is incorporated herein by this reference and the Original Indenture, as amended and supplemented to the date hereof, including by this Fifth Supplemental Indenture, is herein called the “Indenture”; WHEREAS, under Section 2.01 of the Original Indenture, a new series of Securities may at any time be established in accordance with the provisions of the Original Indenture and the terms of such series may be described in a supplemental indenture executed by the Corporation and the Trustee; WHEREAS, the Corporation proposes to create under the Original Indenture two new series of Securities; WHEREAS, additional Securities of other series hereafter established, except as may be limited in the Original Indenture as at the time supplemented and modified, may be issued from time to time pursuant to the Original Indenture as at the time supplemented and modified; and WHEREAS, all conditions necessary to authorize the execution and delivery of this Fifth Supplemental Indenture and to make it a valid and binding obligation of the Corporation have been done or performed. NOW, THEREFORE, in consideration of the agreements and obligations set forth herein and for other good and valuable consideration, the sufficiency of which is hereby acknowledged, the parties hereto hereby agree as follows: ARTICLE 1 DEFINITIONS Section 1.01Definitions.The following defined terms used herein shall, unless the context otherwise requires, have the meanings specified below.Capitalized terms used herein for which no definition is provided herein shall have the meanings set forth in the Original Indenture. “Change of Control” means the occurrence of any of the following: (1)the direct or indirect sale, transfer, conveyance or other disposition (other than by way of merger or consolidation), in one or a series of related transactions, of all or substantially all of the Corporation’s properties or assets and the properties or assets of its subsidiaries, taken as a whole, to any “person” (as that term is used in Section13(d)(3) of the Exchange Act) other than the Corporation or one of its subsidiaries; (2)the adoption of a plan relating to the liquidation or dissolution of the Corporation; (3)the consummation of any transaction (including, without limitation, any merger or consolidation) the result of which is that any “person” (as that term is used in Section 13(d)(3) of the Exchange Act) becomes the beneficial owner, directly or indirectly, of more than 50% of the then outstanding number of shares of the Corporation’s Voting Stock; or (4)the first day on which a majority of the members of the Corporation’s board of directors are not Continuing Directors. 1 “Change of Control Repurchase Event” means the occurrence of both a Change of Control and a Ratings Event. “Clearing Agency” means The Depository Trust Company or another organization registered as a “Clearing Agency” pursuant to Section 17A of the Exchange Act that is acting as a depositary with respect to the Global Series P Notes or the Global Series Q Notes and in whose name, or in the name of a nominee of that organization, shall be registered a global security evidencing the respective rights and obligations of holders in respect of the Global Series P Notes or the Global Series Q Notes and which shall undertake to effect book entry transfers and pledges of the Global Series P Notes or the Global Series Q Notes. “Comparable Treasury Issue” means the U.S. Treasury security selected by an Independent Investment Banker as having a maturity comparable to the remaining term (the “Remaining Life”) of the Series P Notes or the Series Q Notes to be redeemed that would be utilized, at the time of selection and in accordance with customary financial practice, in pricing new issues of corporate debt securities of comparable maturity to the remaining term of such Series P Notes or Series Q Notes. “Comparable Treasury Price” means, with respect to any redemption date, (1)the average of the Reference Treasury Dealer Quotations for such redemption date, after excluding the highest and lowest Reference Treasury Dealer Quotations, or (2) if the Trustee obtains fewer than four such Reference Treasury Dealer Quotations, the average of all such quotations. “Continuing Directors” means, as of any date of determination, any member of the Corporation’s board of directors who (1)was a member of such board of directors on the Original Issue Date; or (2)was nominated for election or elected to such board of directors with the approval of a majority of the Continuing Directors who were members of such board of directors at the time of such nomination or election. “Exchange Act” means the Securities Exchange Act of 1934, as amended. “Global Series P Notes” shall have the meaning set forth in Section 2.04. “Global Series Q Notes” shall have the meaning set forth in Section 3.04. “Independent Investment Banker” means one of the Reference Treasury Dealers that the Corporation appoints to act as the Independent Investment Banker from time to time. 2 “Interest Payment Date” shall have the meaning set forth in Section2.02(b). “Investment Grade” means a rating of Baa3 or better by Moody’s (or its equivalent under any successor Rating Categories of Moody’s); a rating of BBB- or better by S&P (or its equivalent under any successor Rating Categories of S&P); and the equivalent investment grade credit rating from any additional Rating Agency or Rating Agencies selected by the Corporation. “Moody’s” means Moody’s Investors Service Inc. “Notes” means, collectively, the SeriesP Notes and the SeriesQ Notes. “Original Issue Date” means September 21, 2009. “Paying Agent” shall have the meaning set forth in Section 5.01. “Rating Agency” means (1)each of Moody’s and S&P; and (2)if either of Moody’s or S&P ceases to rate the Notes or fails to make a rating of the Notes publicly available for reasons outside of the Corporation’s control, a “nationally recognized statistical rating organization” within the meaning of Rule15c3-l(e)(2)(vi)(F) under the Exchange Act, selected by the Corporation (as certified by a resolution of the Corporation’s board of directors) as a replacement agency for Moody’s or S&P, or both, as the case may be. “Rating Category” means (i)with respect to S&P, any of the following categories: BBB, BB, B, CCC, CC, C and D (or equivalent successor categories); (ii)with respect to Moody’s, any of the following categories: Baa, Ba, B, Caa, Ca, C and D (or equivalent successor categories); and (iii)the equivalent of any such category of S&P or Moody’s used by another Rating Agency. In determining whether the rating of the Notes has decreased by one or more gradations, gradations within Rating Categories (+ and − for S&P;1, 2 and 3 for Moody’s; or the equivalent gradations for another Rating Agency) shall be taken into account (e.g., with respect to S&P, a decline in a rating from BB+ to BB, as well as from BB − to B+, will constitute a decrease of one gradation). “Rating Date” means the date which is 90days prior to the earlier of (i)a Change of Control or (ii)public notice of the occurrence of a Change of Control or of the Corporation’s intention to effect a Change of Control. “Ratings Event” means the occurrence of the events described in (a)or (b)below on, or within 90days after the earlier of, (i)the occurrence of a Change of Control or (ii)public notice of the occurrence of a Change of Control or the Corporation’s intention to effect a Change of Control (which period shall be extended so long as the rating of the Series P Notes or Series Q Notes is under publicly announced consideration for a possible downgrade by any of the Rating Agencies): (a)in the event the Series P Notes or Series Q Notes are rated by both Rating Agencies on the Rating Date as Investment Grade, the rating of the Series P Notes or Series Q Notes, as applicable, shall be reduced so that such series of Notes is rated below Investment Grade by both Rating Agencies, or (b)in the event the Series P Notes or Series Q Notes (1)are rated Investment Grade by one Rating Agency and below Investment Grade by the other Rating Agency on the Rating Date, the rating of the Series P Notes or Series Q Notes, as applicable, by either Rating Agency shall be decreased so that such series of Notes is then rated below Investment Grade by both Rating Agencies or (2)are rated below Investment Grade by both Rating Agencies on the Rating Date, the rating of the Series P Notes or Series Q Notes, as applicable, by either Rating Agency shall be decreased by one or more gradations (including gradations within Rating Categories, as well as between Rating Categories). Notwithstanding the foregoing, a Ratings Event otherwise arising by virtue of a particular reduction in Rating shall not be deemed to have occurred in respect of a particular Change of Control (and thus shall not be deemed a Ratings Event for purposes of the definition of Change of Control Repurchase Event set forth in this Section 1.01) if the Rating Agencies making the reduction in Rating to which this definition would otherwise apply do not announce or publicly confirm or inform the Trustee in writing at its request that the reduction was the result, in whole or in part, of any event or circumstance comprised of or arising as a result of, or in respect of, the applicable Change of Control (whether or not the applicable Change of Control shall have occurred at the time of the Ratings Event). 3 “Reference Treasury Dealer” means each of Banc of America Securities LLC, Barclays Capital Inc., J.P. Morgan Securities Inc. and a Primary Treasury Dealer selected by Wells Fargo Securities, LLC, their respective successors, or any other firm that is a primary U.S.
